Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton provides 2009 Guidance update CALGARY, April 8 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) announces its revised guidance along with the Company's forward-looking strategy for 2009. 2009 Guidance Continuing reduced demand for crude oil and natural gas and the resulting low commodity prices is challenging the industry, including Compton, in terms of project economics, revenue and funds flow from operations. As a result, we have revised our 2009 plans in light of the current circumstances to assume a more defensive posture during these uncertain times. Our current focus will be on asset optimization and evaluation of opportunities within our existing asset base to position the organization for successful development once commodity prices rebound. The following represents our revised guidance for 2009: << 2009 Average daily production (boe/d) 20,500 - 21,500 G&A expenses ($ millions) $28 - $29 Operating costs ($ millions) $90 - $95 Funds flow from operations ($ millions) $60 - $70 Capital expenditures ($ millions) $40 >> Compton's guidance is based on average 2009 forecast prices of $4.90 per mcf of natural gas (AECO) and $64.00 per barrel of crude oil (Edmonton Sweet Light). A $0.25 per mcf change in natural gas prices is expected to result in an $8.4 million change in funds flow from operations, and a $1.00 per boe change in crude oil prices is expected to result in a $0.4 million change in funds flow from operations. We have initiated a corporate restructuring process with a concentrated emphasis on continued capital efficiencies and reducing our internal cost structures. Due to these initiatives, we expect to recognize a gross savings in G&A expenses of approximately $9 million, before recoveries and amounts capitalized, in comparison to 2008. Corporate Strategy Our strategy during this period of economic uncertainty is to position the Company such that we have the ability to benefit from our substantial asset base and create additional value for our shareholders. We are implementing a measured and flexible investment approach for 2009 with the following objectives: << - Strengthen Compton's capital structure by considering possible combinations of farm-ins, asset sales, and additional debt and/or equity capital; - Improve our internal cost structure; - Implement a disciplined business model that will ensure an appropriate return on capital investments; and - Further strengthen strategic planning and oversight processes to ensure that performance meets expectations. These priorities are well underway: - The restructuring process begun in late 2008 is largely complete; - Various options for change to our capital structure are being evaluated with advisors having been engaged to assist with this initiative; - All cost areas are being addressed to improve efficiencies; and - Required rate of return hurdles are being set for all projects. >> We require a natural gas price of $5.50 to $7.50 per mcf (AECO) to drill new wells, depending on the area and well type. Should economic circumstances improve, we will be able to implement an expanded capital program in 2009.
